Exhibit 10.2

AMENDMENT NO 1. AND WAIVER TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 AND WAIVER TO AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as
of February 28, 2020 (this “Amendment No. 1”), is by and among MEDIACO HOLDING
INC., an Indiana corporation (“MediaCo”), MEDIACO WQHT LICENSE LLC, an Indiana
limited liability company (“MediaCo WQHT”) and MEDIACO WBLS LICENSE LLC, an
Indiana limited liability company (“MediaCo WBLS”), FMG Kentucky, LLC, a
Delaware limited liability company (“FMG Kentucky”) and FMG Valdosta, LLC, a
Delaware limited liability company (“FMG Valdosta”) the other Persons party
hereto that are designated as “Borrowers” (collectively with MediaCo, MediaCo
WQHT, MediaCo WBLS, FMG Kentucky and FMG Valdosta, the “Borrowers” and each a
“Borrower”), GACP FINANCE CO., LLC, a Delaware limited liability company (in its
individual capacity, “GACP”), as administrative agent and collateral agent (in
such capacities, the “Term Agent”) for the financial institutions from time to
time party to this Agreement (collectively, the “Lenders” and individually each
a “Lender”) and for itself, and the Lenders.

W I T N E S S E T H :

WHEREAS, Term Agent, Lenders, Borrowers and others have entered into financing
arrangements pursuant to which Lenders (or Term Agent on behalf of Lenders) have
made loans and advances and provide other financial accommodations to Borrowers
as set forth in the Amended and Restated Term Loan Agreement, dated as of
December 13, 2019 (as amended, restated and otherwise modified prior to the date
hereof, the “Loan Agreement”) and the other Loan Documents;

WHEREAS, as of the date hereof, Events of Default have occurred pursuant to (1)
Sections 6.1(b) and 6.1(d) of the Loan Agreement due to the Borrowers’ failure
to comply with Sections 4.3(j), 4.12 and 4.13 of the Loan Agreement, (2) Section
6.1(c) of the Loan Agreement due to the Borrowers’ failure to notify the Term
Agent of such Event of Default under Section 4.3(a) of the Loan Agreement and
(3) Section 6.1(c) of the Loan Agreement due to the Borrowers’ failure to comply
with Section 4.11 of the Loan Agreement (the “Specified Events of Default”);

WHEREAS, Borrowers have requested that the Lenders and Term Agent (1) waive the
Specified Events of Default and (2) increase the maximum principal amount of
Indebtedness permitted to be issued under the SG Broadcasting Subordinated Note
to $10,250,000;

WHEREAS, Borrowers, Lenders and Term Agent have agreed to waive the Specified
Events of Default and make certain additional amendments to the Loan Agreement
on the terms set forth herein;

WHEREAS, Section 8.1 of the Loan Agreement provides that, among other things,
the Borrowers and the Required Lenders may make certain amendments to the Loan
Agreement and the other Loan Documents for certain purposes; and

WHEREAS, by this Amendment No. 1, Term Agent, Lenders signatory hereto and
Borrowers intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

 

1.Interpretation.  For purposes of this Amendment No. 1, all terms used herein
which are not otherwise defined herein, including, but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 1.

2.Amendments

(a)Section 5.5(k) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:  

“(k)  Indebtedness of the Borrower Representative owed to SG Broadcasting under
the SG Broadcasting Subordinated Note; provided that the aggregate original
principal amount of such Indebtedness shall not exceed $10,250,000.”

(b)Section 6.1(p) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(p)  Borrowers shall fail to satisfy the requirements set forth in Sections 5
and 6 of Amendment No. 1 on or before the date specified therein or such later
date as determined by the Term Agent in its sole discretion.”

(c)The following definitions set forth in Section 10.1 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:  

“SG Broadcasting Subordinated Note” means the Amended and Restated Unsecured
Convertible Promissory Note dated as of February 28, 2020, made by MediaCo to SG
Broadcasting, in an aggregate principal amount of up to $10,250,000.

“SG Broadcasting Subordinated Note Subordination Agreement” means the Amended
and Restated Shareholder Note Subordination Agreement, dated as of February 28,
2020, by and between SG Broadcasting and the Term Agent.”

(d)The following definitions shall be added to Section 10.1 of the Loan
Agreement in proper alphabetical order:  

“Amendment No. 1” means the Amendment No. 1 and Waiver to Amended and Restated
Term Loan Agreement, dated as of February 28, 2020, by and among the Borrowers,
the Term Agent and the lenders party thereto.”

3.Waiver. Subject to the satisfaction of the conditions set forth in Section 5
below and in reliance upon the representations and warranties set forth in
Section 4 below, Term Agent and Lenders hereby waive the Specified Events of
Default.  For the avoidance of doubt, the foregoing waiver shall not be deemed
to be a waiver of any other existing or hereafter arising Defaults or Events of
Default or any other deviation from the express terms of the Loan Agreement or
any other Loan Document.  This is a limited waiver and shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Loan Agreement or any other Loan Document, as applicable, or to prejudice any
right or remedy that Term Agent or any Lender may now have or may have in the
future under or in connection with the Loan Agreement or any other Loan
Document.

4.Representations and Warranties.  Each Loan Party, jointly and severally,
hereby:

(a)reaffirms all representations and warranties made to Term Agent and Lenders
under

 

2

 

 

 

--------------------------------------------------------------------------------

 

the Loan Agreement and all of the other Loan Documents and confirms that all are
true and correct in all material respects as of the date hereof except to the
extent that (i) such representations or warranties are qualified by a
materiality standard, in which case they shall be true and correct in all
respects and (ii) such representations or warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (or, if such
representations or warranties are qualified by a materiality standard, in all
respects as of such earlier date));

(b)reaffirms all of the covenants contained in the Loan Agreement;

(c)represents and warrants that, after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing;

(d)represents and warrants that the execution, delivery and performance by each
Loan Party of this Amendment No. 1 and the other documents, agreements and
instruments executed by any Loan Party in connection herewith (collectively,
together with this Amendment No. 1, the “Amendment Documents”) and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and do not contravene (i) the charter or by-laws or other organizational
or governing documents of such Loan Party or (ii) any law or any contractual
restriction binding on or affecting any Loan Party, except, for purposes of this
clause (ii), to the extent such contravention would not reasonably be expected
to have a Material Adverse Effect;

(e)represents and warrants that no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required for the due execution, delivery and performance by any Loan
Party of any Amendment Document to which it is a party that has not already been
obtained if the failure to obtain such authorization, approval or other action
could reasonably be expected to result in a Material Adverse Effect;

(f)represents and warrants that each Amendment Document has been duly executed
and delivered by each Loan Party thereto.  This Amendment No. 1 constitutes, and
each other Amendment Document will constitute upon execution, the legal, valid
and binding obligation of each Loan Party thereto enforceable against such Loan
Party in accordance with its respective terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity); and

(g)represents and warrants that Fairway Outdoor LLC, a wholly owned subsidiary
of MediaCo (“Fairway”) owns no real property as of the date hereof.

5.Conditions Precedent.  This Amendment No. 1 and the waiver contained in
Section 3 hereof shall be effective upon the satisfaction of each of the
following conditions precedent (the “First Amendment Effective Date”):

(a)Term Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by Borrowers, Term Agent and the Required
Lenders;

(b)Term Agent shall have received the Amended and Restated Unsecured Convertible
Promissory Note dated as of the First Amendment Effective Date, in form and
substance reasonably acceptable to Term Agent.

 

3

 

 

 

--------------------------------------------------------------------------------

 

(c)Term Agent shall have received the Amended and Restated Shareholder Note
Subordination Agreement dated as of the First Amendment Effective Date, in form
and substance reasonably acceptable to Term Agent.

(d)No Default or Event of Default (other than the Specified Events of Defaults)
shall have occurred and be continuing; and

(e) The Borrowers shall have reimbursed the Term Agent, for all reasonable and
documented fees, costs and expenses incurred through the First Amendment
Effective Date (including, without limitation, Attorney Costs related to the
preparation, negotiation, execution, delivery of this Amendment No. 1).

6.Post-Closing Matters.  

(a)The Loan Parties shall cause Fairway to join the Loan Documents as a Borrower
or Guarantor and otherwise cause Fairway to comply with all requirements of the
Loan Agreement and the other Loan Documents, including but not limited to
Section 4.13 of the Loan Agreement (other than as to Section 4.11 of the Loan
Agreement which shall be governed by clause (b) below) not later than ten (10)
Business Days following the First Amendment Effective Date (or such later date
as agreed by the Term Agent in its sole discretion).  For the avoidance of
doubt, the times periods provided in Section 4.13 of the Loan Agreement shall
not be in addition to the time periods provided hereby.

(b)The Loan Parties shall cause Fairway to comply with the requirements of
Section 4.11 of the Loan Agreement within fifteen (15) Business Days following
the First Amendment Effective Date (or such later date as agreed by the Term
Agent in its sole discretion).

7.General.

(a)Effect of this Amendment No. 1.  Except as expressly provided herein, no
other consents, waivers, changes or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof.  

(b)Expenses.  Borrowers agree to pay on demand all expenses of Term Agent and
Lenders in connection with the administration of this Amendment No. 1 in
accordance with Section 8.5 of the Loan Agreement.

(c)Governing Law.  This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

(d)Submission to Jurisdiction; Service of Process; Waiver of Jury
Trial.  SECTIONS 8.18(a) THROUGH (d) AND SECTION 8.19 OF THE LOAN AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 1 MUTATIS MUTANDIS AND
SHALL APPLY HERETO AS IF ORIGINALLY MADE A PART HEREOF.

(e)Binding Effect.  This Amendment No. 1 shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties hereto.

(f)Counterparts, etc.  This Amendment No. 1 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same

 

4

 

 

 

--------------------------------------------------------------------------------

 

agreement.  Delivery of an executed counterpart of a signature page to this
Amendment No. 1 by telecopier or by electronic transmission of a pdf formatted
counterpart shall be effective as delivery of a manually executed counterpart of
this Amendment No. 1.

(g)Financing Document.  This Amendment No. 1 constitutes a Loan Document.

(h)Reaffirmation.  Each of the undersigned Loan Parties acknowledges (i) all of
its Obligations under the Loan Agreement and each other Loan Document to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) its grant of security interests pursuant to the Loan Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment No. 1, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Obligations and (iv) the execution of this Amendment
No. 1 shall not operate as a waiver of any right, power or remedy of Term Agent
or any other Secured Party, constitute a waiver of any provision of any of the
Loan Documents or serve to effect a novation of the Obligations.

(i)Release.  In consideration of the agreements of Term Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, on behalf of itself
and its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Term Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Term Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known as of the date of this Amendment No. 1, both at law and in equity, which
each Borrower, or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment No. 1, in each case for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

5

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

BORROWERS:

 

MEDIACO HOLDING INC., as the Borrower Representative and a Borrower

 

By:

/s/ J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

MEDIACO WQHT LICENSE LLC, as a Borrower

 

By:

MEDIACO HOLDING INC., its sole member and manager

 

By:

/s/ J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

MEDIACO WBLS LICENSE LLC, as a Borrower

 

By:

MEDIACO HOLDING INC., its sole member and manager

 

By:

/s/ J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

FMG KENTUCKY, LLC, as a Borrower

 

By:

/s/ J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

FMG VALDOSTA, LLC, as a Borrower

 

By:

/s/ J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment No. 1 to Amended and Restated
Loan Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

 

GACP FINANCE CO., LLC, as Term Agent

 

By:

/s/ John Ahn

 

Name:

John Ahn

 

Title:

Chief Executive Officer

 

 

GACP II, L.P., as a Lender

 

By:

/s/ John Ahn

 

Name:

John Ahn

 

Title:

Chief Executive Officer

 

 

HANMI BANK, as a Lender

 

By:

/s/ Jay Kim

 

Name:

Jay Kim

 

Title:

EVP & Regional Chief Banking Officer

 

 

 

Amendment No. 1 to Amended and Restated
Loan Agreement

 